 



Exhibit 10.1
Base Salary and Bonus Information for Certain Executive Officers
     The following summarizes the current compensation information regarding
certain of the issuer’s executive officers. It is intended only to be a summary
of existing arrangements and is not intended to provide any additional rights to
any officer.
     On March 13, 2006, the Compensation Committee (the “Compensation
Committee”) of the Board of Directors of Big 5 Sporting Goods Corporation (the
“Company”) approved new annual base salaries (effective March 27, 2006) of the
Company’s executive officers for fiscal 2006. The following table sets forth new
annual base salaries of the Company’s Named Executive Officers (as determined by
reference to the Company’s proxy statement dated November 7, 2005) and the
Company’s Senior Vice President, Chief Financial Officer and Treasurer (salary
information for the prior year is included for comparison purposes):

                  NAME AND POSITION   FISCAL YEAR   ANNUAL SALARY
 
               
Steven G. Miller
    2006     $ 443,000  
Chairman of the Board, President and
    2005     $ 433,000  
Chief Executive Officer
               
 
               
Barry D. Emerson
    2006     $ 300,000  
Senior Vice President, Chief Financial
    2005     $ 275,000  
Officer and Treasurer
               
 
               
Thomas J. Schlauch
    2006     $ 251,000  
Senior Vice President, Buying
    2005     $ 243,000  
 
               
Richard A. Johnson
    2006     $ 225,000  
Senior Vice President, Store Operations
    2005     $ 217,000  
 
               
Gary S. Meade
    2006     $ 190,000  
Senior Vice President, General Counsel
    2005     $ 177,000  
and Secretary
               

     Also, on March 13, 2006, the Compensation Committee authorized the payment
of an annual cash bonus to each of the foregoing executive officers in respect
of the year ended January 1, 2006 (fiscal 2005), which amounts were as follows
(bonuses previously paid for the prior year are shown for comparison purposes):

                  NAME   FISCAL YEAR   BONUS
 
               
Steven G. Miller
    2005     $ 415,000  
 
    2004     $ 615,000  
 
               
Thomas J. Schlauch
    2005     $ 200,000  
 
    2004     $ 217,000  
 
               
Richard A. Johnson
    2005     $ 180,000  
 
    2004     $ 197,000  
 
               
Barry D. Emerson
    2005     $ 100,000  
 
               
Gary S. Meade
    2005     $ 100,000  
 
    2004     $ 98,000  

 